     Case 2:20-cv-00416-RFB-NJK Document 32 Filed 01/28/21 Page 1 of 1




 1
                                  UNITED STATES DISTRICT COURT
 2
                                         DISTRICT OF NEVADA
 3
                                                       ***
 4
      MARCOS LOPEZ,                                      Case No. 2:20-cv-00416-RFB-NJK
 5
                                         Plaintiff,      ORDER EXTENDING STAY
 6
                     v.
 7
      STATE OF NEVADA, et al.,
 8
                                     Defendants.
 9

10          Concurrently herewith, the Court is issuing an order scheduling the inmate early mediation

11   for March 19, 2021. Accordingly, the stay in this case is EXTENDED to March 22, 2021. During

12   this stay period and until the Court lifts the stay, no other pleadings or papers may be filed in this

13   case, and the parties may not engage in any discovery, nor are the parties required to respond to

14   any paper filed in violation of the stay unless specifically ordered by the Court to do so.

15          The report from the Attorney General’s Office is also due by March 22, 2021.

16          IT IS SO ORDERED.

17          DATED: January 28, 2021

18

19
                                                      NANCY J. KOPPE
20                                                    UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
